880 F.2d 247
131 L.R.R.M. (BNA) 3264
WASHINGTON STATE ELECTRICAL CONTRACTORS ASSOCIATION, INC., aWashington Corporation, et al., Plaintiffs-Appellants,v.Frank FORREST, et al., Defendants-Appellees.
No. 85-4232.
United States Court of Appeals,Ninth Circuit.
July 25, 1989.

1
On Remand from the United States Supreme Court.


2
Before ALFRED T. GOODWIN, Chief Circuit Judge, Robert R. BEEZER, Circuit Judge, and Leland C. NIELSEN, District Judge.*

ORDER

3
Pursuant to the Supreme Court order, --- U.S. ----, 109 S. Ct. 38, 102 L. Ed. 2d 17, remanding this case for reconsideration in light of Patrick v. Burget, 486 U.S. 94, 108 S. Ct. 1658, 100 L. Ed. 2d 83 (1988), reversing 800 F.2d 1498 (9th Cir.1986), this cause is REMANDED to the United States District Court for the Western District of Washington.  Upon reconsideration the District Court shall enter findings concerning the existence and scope of state review of the management of the apprenticeship program, following the guidance of the Patrick decision.



*
 The Honorable Leland C. Nielsen, United States District Judge for the Southern District of California, sitting by designation